                                                                                     020 _____Erard13
                                                                                     LOMED      f.CPIED
                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND                              APR - 4 2019
                                                                                       AT CAFEKY11.7
 UNITED STATES OF AMERICA                        *.                              atm tAt. DIGTR!CT airtriti
                                                                                   M-717PCTeW LAFULKO
        V.                                            CASE NO. 19-1151-CBD
                                                 *
 RONDELL HENRY,

                Defendant



                         GOVERNMENT'S MOTION TO UNSEAL
      The United States of America, by and through its undersigned attorneys, respectfully moves

to unseal the above-captioned case.

                                                Respectfully submitted,

                                                Robert K. Hur
                                                United St .tes Attorney

                                          By:
                                                Thomas P. Windom
                                                Assistant United States Attorney



It is so ORDERED, this I day of April 2019.



                                                 on. Charles B. Day
                                                United States Magistrate Judge
